Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is a response to Applicant’s Response to Election/Restriction filed February 3, 2022.
	Claims 1 and 3-13 are pending in the instant application.  

Election/Restrictions
Applicant’s species election of an inhibitor of peroxisomonal carnitine octanoyltransferase (CROT) as the “inhibitor or agonist from claim 1” and the small molecule as the “inhibitor from claims 6 and 7” in the reply filed on February 3, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement/election of species, the election has been treated as an election without traverse (MPEP § 818.01(a)).
In view of Applicant’s species election, claims 7 and 8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  The species election was made without traverse in the reply filed on February 3, 2022.
Accordingly, claims 1, 3-6 and 9-13 and a small molecule inhibitor of CROT have been examined on the merits as detailed below:
The election of species is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
Applicant’s information disclosure statement (IDS) filed January 14, 2020 is acknowledged.  The submission complies with the provisions of 37 CFR §1.97.  Accordingly, the Examiner has considered the information disclosure statement and a signed copy is enclosed herewith.


Drawings
The Drawings filed on January 14, 2020 are acknowledged and have been accepted by the Examiner.  


Claim Rejections - 35 USC § 112
Claim Rejections - 35 USC § 112, 1st Paragraph (Written Description)
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

s 1, 3-6 and 9-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The claims are drawn to a method of treating or preventing vascular calcification or treating or preventing calcification of a calcium deposit in a subject in need thereof, the method comprising administering to the subject an inhibitor of peroxisomonal carnitine octanoyltransferase (CROT); an inhibitor of SLC20A1; an agonist of PPAR an agonist of HMOX1; an inhibitor of STAT1; an inhibitor of STAT3; and/or an inhibitor of p38.  NOTE:  In the election filed February 3, 2022, Applicants elected a small molecule inhibitor of CROT.
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  The courts have stated:
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.”  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”). Thus, an applicant complies with the written description requirement “by Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim.  In Regents of the University of California v. Eli Lilly & Co. the court stated:
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.” MPEP § 2163. The MPEP does state that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP § 2163.  If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP § 2163.  Although the MPEP does not define what constitute a “sufficient number” of representative species, the courts have indicated what do not constitute a representative number of species to adequately describe a broad generic. In Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872, F.2d at 1012, 10 USPQ2d at 1618.
The present Specification does not disclose a single small molecule inhibitor of CROT.

The single species of chlorpromazine taught in the prior art of Vamecq et al. does not satisfy the genus of small molecule inhibitors of CROT.  See In re Gostelli 872, F.2d at 1012, 10 USPQ2d at 1618, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. 
The entire genus of small molecule inhibitors of CROT as claimed does not exist in the instant application. That is, adequate written description support does not exist for the genus of compounds and compositions required to practice the full scope of the invention claimed. The specification nor the prior art discloses neither a representative number of species compounds nor any structure/function correlation that would enable one of skill to immediately envision the genus of small molecule inhibitors of CROT required to practice the full scope of the invention.
As stated above, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic claim.  Given the breadth of the claims, it is unquestionable that the claims are broad and generic, with respect to all possible small molecule inhibitors of CROT.  The claims lack written 
In conclusion, the Specification as filed does not provide sufficient descriptive support for the myriad of small molecule inhibitors of CROT embraced by the claims.  For the reasons discussed above, the 35 USC § 112 rejection for written description is applicable.  


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1, 3, 5, 6 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bell et al. (Arteriosclerosis 6:42-49, January/February 1986).
The claims are drawn to a method of treating or preventing vascular calcification or treating or preventing calcification of a calcium deposit in a subject in need thereof, the method comprising administering to the subject an inhibitor of peroxisomonal carnitine octanoyltransferase (CROT); an inhibitor of SLC20A1; an agonist of PPAR an agonist of HMOX1; an inhibitor of STAT1; an inhibitor of STAT3; and/or an inhibitor of p38.  NOTE:  In the election filed February 3, 2022, Applicants elected a small molecule inhibitor of CROT.
Bell et al. teach small molecule, chlorpromazine inhibits arterial acyl CoA: cholesterol acyltransferase (ACAT) and reduces arterial cholesterol and cholesteryl ester accumulation in cholesterol-fed rabbits.  See Abstract.  Bell et al. also teach that chlorpromazine affects the development of atherosclerosis. 
Bell et al. discloses that rabbits were given chlorpromazine as an oral dose in a gelatin capsule. 
Bell’s study concludes that chlorpromazine treatment in rabbits during progression of atherosclerosis reduced aortic sudanophilia as determined visually.
It is noted that chlorpromazine is an inhibitor of CROT as evidenced by Vamecq et al. (Pediatric Research, 1987 Vol. 22:748-754).  See Abstract and Table 1.
Bell et al. does not necessarily teach that an oral dose of chlorpromazine to rabbits will treat or prevent vascular calcification or treat or prevent calcification of a calcium deposit, however, the prior art of Bell et al. teaches and suggests the same method step as presently claimed.  Any underlying mechanism of action would naturally flow and be 
Therefore, Bell et al. anticipate claims 1, 3, 5, 6 and 13, absent some evidence to the contrary.

******
Claims 1, 3, 6 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Erle et al. (European J. of Clinical Pharmacology, 1977 Vol. 11:15-18).
The claims are as described above. 
Erle et al. teach small molecule chlorpromazine slightly increased basal blood glucose levels and significantly diminished the insulin/glucose ratio during an intravenous glucose tolerance test in human subjects.
Erle et al. teach human subjects were administered chlorpromazine by infusion.
  It is noted that chlorpromazine is an inhibitor of CROT as evidenced by Vamecq et al. (Pediatric Research, 1987 Vol. 22:748-754).  See Abstract and Table 1.
Erle et al. does not necessarily teach that infused chlorpromazine to human subjects will treat or prevent vascular calcification or treat or prevent calcification of a calcium deposit, however, the prior art of Erle et al. teaches and suggests the same method step as presently claimed.  Any underlying mechanism of action would naturally flow and be inherent to administration of the CROT inhibitor.  That is, chlorpromazine 
Therefore, Erle et al. anticipate claims 1, 3, 6 and 13, absent some evidence to the contrary.

In patients with chemical diabetes, CPZ infusion
Conclusion
No claims are allowable at this time.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA 
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/Primary Examiner, Art Unit 1635